                               IN THE UNITED STATES DISTRICT COURT

                                     FOR THE DISTRICT OF OREGON

Barbara M.,1

                  Plaintiff,                                      Civ. No. 6:17-cv-01210-MC

         v.                                                               OPINION AND ORDER

NANCY A. BERRYHILL,
Acting Commissioner of Social Security,

            Defendant.
_____________________________

MCSHANE, Judge:

         Plaintiff Barbara M. brings this action for judicial review of a final decision of the

Commissioner of Social Security (“Commissioner”) denying her application for disability

insurance benefits (“DIB”) and supplemental security income (“SSI”) under Title II of the Social

Security Act. This Court has jurisdiction under 42 U.S.C. §§ 405(g) and 1383(c)(3).

         The issues before this Court are whether: (1) the Administrative Law Judge (“ALJ”)

erred in finding Plaintiff’s right knee osteoarthritis was “non-severe”; (2) the ALJ gave clear and

convincing reasons for rejecting Plaintiff’s testimony; (3) the ALJ erred in disregarding the lay

witness’ testimony; and (4) the Commissioner met her burden of proving that Plaintiff can

perform “other work” in the national economy.




1
 In the interest of privacy, this Opinion and Order uses only the first name and the initial of the last name of the
non-governmental party in this case and any immediate family members of that party.

1 – OPINION AND ORDER
       Because the ALJ articulated sufficient reasons supported by substantial evidence in her

evaluation of the respective evidence and, to the extent that she erred, such errors were harmless,

the Commissioner’s decision is AFFIRMED.

                     PROCEDURAL AND FACTUAL BACKGROUND

       Plaintiff applied for DIB and SSI on April 29, 2014, alleging disability since September

22, 2012. Tr. 168, 175. Both claims were denied initially, tr. 107, and upon reconsideration, tr.

118, 121. Plaintiff timely requested a hearing before an ALJ, tr. 124, and appeared before the

Honorable Katherine Weatherly on February 12, 2016, Tr. 39. ALJ Weatherly denied Plaintiff’s

claim by a written decision dated April 8, 2016. Tr. 18. Plaintiff sought review from the Appeals

Council and was denied on May 31, 2017, tr. 1, rendering the ALJ’s decision final. Plaintiff now

seeks judicial review of the ALJ’s decision.

       Plaintiff was 50 years old at the time of her alleged disability onset, tr. 32, and 53 at the

time of her hearing, see tr. 39. Plaintiff is a high school graduate and worked as a home

attendant, dishwasher, nurse’s assistant, cashier, and fast food worker. Tr. 59, 212. Plaintiff

alleges disability due to congestive heart failure, chronic obstructive pulmonary disease, end-

stage osteoarthritis in the right knee with “bone-on-bone” degenerative changes, type II diabetes

mellitus, hypertension, obesity, and depressive disorder. Pl.’s Am. Br. 1, ECF No. 15.

                                   STANDARD OF REVIEW

       The reviewing court shall affirm the Commissioner’s decision if the decision is based on

proper legal standards and the legal findings are supported by substantial evidence in the record.

See 42 U.S.C. § 405(g); Batson v. Comm’r of Soc. Sec. Admin., 359 F.3d 1190, 1193 (9th Cir.

2004). “Substantial evidence is ‘more than a mere scintilla but less than a preponderance; it is


2 – OPINION AND ORDER
such relevant evidence as a reasonable mind might accept as adequate to support a conclusion.’”

Hill v. Astrue, 698 F.3d 1153, 1159 (9th Cir. 2012) (quoting Sandgathe v. Chater, 108 F.3d 978,

980 (9th Cir. 1997)). To determine whether substantial evidence exists, the court reviews the

administrative record as a whole, weighing both the evidence that supports and that which

detracts from the ALJ’s conclusion. Davis v. Heckler, 868 F.2d 323, 326 (9th Cir. 1989) (citing

Martinez v. Heckler, 807 F.2d 771, 772 (9th Cir. 1986)). “‘If the evidence can reasonably

support either affirming or reversing,’ the reviewing court ‘may not substitute its judgment’ for

that of the Commissioner.” Gutierrez v. Comm’r of Soc. Sec. Admin., 740 F.3d 519, 523 (9th Cir.

2014) (quoting Reddick v. Chater, 157 F.3d 715, 720–21 (9th Cir. 1996)).

                                         DISCUSSION

       The Social Security Administration utilizes a five-step sequential evaluation to determine

whether a claimant is disabled. 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4) (2012). The burden

of proof rests on the claimant for steps one through four, and on the Commissioner for step five.

Bustamante v. Massanari, 262 F.3d 949, 953–54 (9th Cir. 2001) (citing Tackett v. Apfel, 180

F.3d 1094, 1098 (9th Cir. 1999)). At step five, the Commissioner’s burden is to demonstrate that

the claimant can make an adjustment to other work existing in significant numbers in the

national economy after considering the claimant’s residual functional capacity, age, education,

and work experience. 20 C.F.R. § 404.1520(a)(4)(v). If the Commissioner fails to meet this

burden, then the claimant is considered disabled. Id.

I. Plaintiff’s Right Knee Osteoarthritis

       Plaintiff argues that the ALJ erred in finding that her right knee osteoarthritis was non-

severe. Pl.’s Am. Br. 11, ECF No. 15. Plaintiff points to Dr. Randall Jennings’, M.D., February



3 – OPINION AND ORDER
2016 report, id.; see tr. 671, and other records Plaintiff submitted to the Appeals Council after the

ALJ’s decision, Pl.’s Am. Br. 12–14, ECF No. 15; see Pl.’s Am. Br. Ex. A., 4–5, 41, 42–43, 44–

46.

       A severe impairment is an “impairment or combination of impairments which

significantly limits your physical or mental ability to do basic work activities.” 20 C.F.R. §§

404.1520(c), 416.920(c). “An impairment is not severe if it is merely a ‘slight abnormality (or

combination of slight abnormalities) that has no more than a minimal effect on the ability to do

basic work activities.’” Webb v. Barnhart, 433 F.3d 683, 686 (9th Cir. 2005) (quoting Social

Security Ruling 96-3p, 1996 WL 374181).

       Based on the lack of objective medical evidence and Plaintiff’s activities of daily living,

the ALJ found that the Plaintiff’s right knee complaints to be exaggerated. Tr. 24. Plaintiff told

her counselor on August 18, 2015 that she had a long history of right knee pain, may require

another surgery, and occasionally needed to use a walker. Tr. 663. On February 12, 2016,

Plaintiff testified that she “normally use[s]” a walker that Dr. Joshi prescribed her. Tr. 49.

Plaintiff testified that she usually used it when she went to appointments and things outside of

her home, but not at home. Id. The medical record, however, does not support Plaintiff’s

statements. As the ALJ noted, Plaintiff never mentioned knee pain or surgery to a medical

provider until October 2015. Plaintiff was prescribed a walker, but she did not use it as often as

asserted. For example, Plaintiff indicated on May 11, 2014 that she used only handicap carts at

stores, not a walker or any other aids. Tr. 239. Likewise, Plaintiff’s daughter-in-law indicated on

June 23, 2014 that Plaintiff used only handicap carts at stores and reading glasses, not a walker

or any other aids. Tr. 247. Although Dr. Sushan Joshi prescribed Plaintiff a walker on July 3,



4 – OPINION AND ORDER
2014, tr. 555, he explained that Plaintiff had been “walking around fine” and had no shortness of

breath, tr. 516. The record does not show that Plaintiff attended her appointments with a walker.

See tr. 24. For example, in a report from a visit on October 28, 2015, Dr. Joshi did not say that

Plaintiff used a walker. Tr. 589. In fact, Dr. Joshi said that Plaintiff’s gait and station was

“normal.” Id. These facts constitute substantial evidence that Plaintiff’s right knee osteoarthritis

is non-severe.

        The ALJ also noted that imaging in October 2015 and February 2016 showed only mild

to moderate degenerative changes in Plaintiff’s right knee with no acute abnormalities. Tr. 24;

see tr. 639, 670. Yet Plaintiff alleged on February 19, 2016 that her knee pain interfered with her

daily activities and prevented her from walking more than one block. Tr. 24; see tr. 667; see also

tr. 50 (testifying that she could only walk for half a block before she had to stop due to shortness

of breath). To the contrary, a physical examination that same day revealed some tenderness but

normal strength and range of motion. Tr. 24; see tr. 669. Likewise, an examination on February

1, 2016 showed that Plaintiff’s gait and station were normal, with swelling and tenderness of the

left foot, not right knee. Tr. 24; see tr. 674–75.

        The ALJ found that Plaintiff worked as a caregiver through February 2014 and admitted

she did not quit for medical reasons. Tr. 24; see tr. 44 (testifying that she could not make it to

work because she was “trying to help” her niece with childcare), 45, 46–47 (testifying that one of

her clients found another caregiver because they did not get along), 55 (testifying that she could

not do caregiving work on a full-time basis because there were never enough clients, she did not

have transportation, and due to her left foot and right knee issues). In addition, Plaintiff cared for




5 – OPINION AND ORDER
her grandchildren, gardened, managed her personal care, performed household chores, prepared

meals, and shopped. Tr. 24; see tr. 51–52, 234, 237, 457, 653, 657, 663.

       Plaintiff argues that Dr. Jennings’ February 2016 report shows that Plaintiff’s right knee

osteoarthritis is severe. Pl.’s Am. Br. 11, ECF No. 15; see tr. 671. Dr. Jennings wrote that there

was no fracture, mild soft tissue swelling, degenerative changes, and “bone-on-bone collapse in

medial compartment right knee with early medial tibial plateau bone loss,” among other things.

Tr. 671. Plaintiff failed to mention, however, that Dr. Jennings characterized Plaintiff’s condition

as “moderate in severity,” although it was worsening and not responding to treatment. See id. Dr.

Jennings suggested medication, icing, and a corticosteroid injection. Id.

       Plaintiff also points to the new evidence she submitted to the Appeals Council after the

ALJ’s decision. Pl.’s Am. Br. 12–14, ECF No. 15; see Pl.’s Am. Br. Ex. A., 4–5, 41, 42–43, 44–

46. This evidence does not demonstrate that Plaintiff’s knee condition was severe for two

reasons.

       First, Plaintiff received corticosteroid injections for her right knee on March 25, 2016 and

September 21, 2016. Pl.’s Am. Br. 12, ECF No. 15; see Ex. A, 41, 44. As of March 25, 2016,

Plaintiff reported that her knee pain was “bearable but annoying.” Ex. A, 44. After the first

injection, Plaintiff reported 90% pain relief. Ex. A, 45. After the second injection, Plaintiff had

nearly 100% pain relief. Ex. A, 43. Dr. Jennings also told Plaintiff that she would “eventually”

need a right total knee arthroplasty. Id. As Defendant correctly points out, Plaintiff reported no

knee pain during a follow-up visit between the two injections on May 5, 2016. Def.’s Br. 9, ECF

No 14; see Ex. A, 32–37. These reports show that Plaintiff’s knee pain is treatable.




6 – OPINION AND ORDER
       Second, Plaintiff’s condition appears to have worsened as of November 2016. See Ex. A,

4. However, the ALJ issued her decision in April 2016, and the report does not, as Plaintiff

argues, “show that [Plaintiff’s] knee condition [was] ‘severe’ from October of 2015 to November

of 2016.” See Pl.’s Am. Br. 13, ECF No. 15. Therefore, it is not relevant to Plaintiff’s claim.

Moreover, this Court agrees with Defendant that even if the ALJ erred, Plaintiff has failed to

demonstrate any harm.

       In sum, the ALJ provided specific reasons supported by substantial evidence in

determining that Plaintiff’s right knee osteoarthritis was non-severe.

II. Plaintiff’s Credibility

       An ALJ must consider a claimant’s symptom testimony, including statements regarding

pain and workplace limitations. See 20 CFR §§ 404.1529(a), 416.929(a). Where there is

objective medical evidence in the record of an underlying impairment that could reasonably be

expected to produce the pain or symptoms alleged and there is no affirmative evidence of

malingering, the ALJ must provide clear and convincing reasons for discrediting the claimant’s

testimony regarding the severity of her symptoms. Carmickle v. Comm’r Soc. Sec. Admin., 533

F.3d 1155, 1160 (9th Cir. 2008); Lingenfelter v. Astrue, 504 F.3d 1028, 1036 (9th Cir. 2007).

The ALJ is not “required to believe every allegation of disabling pain, or else disability benefits

would be available for the asking, a result plainly contrary to 42 U.S.C. § 423(d)(5)(A).” Molina

v. Astrue, 674 F.3d 1104, 1112 (9th Cir. 2012) (quoting Fair v. Bowen, 885 F.2d 597, 603 (9th

Cir. 1989)).




7 – OPINION AND ORDER
        The ALJ “may consider a range of factors in assessing credibility.” Ghanim v. Colvin,

763 F.3d 1154, 1163 (9th Cir. 2014). These factors can include “ordinary techniques of

credibility evaluation,” id., as well as:

        (1) whether the claimant engages in daily activities inconsistent with the alleged
        symptoms; (2) whether the claimant takes medication or undergoes other
        treatment for the symptoms; (3) whether the claimant fails to follow, without
        adequate explanation, a prescribed course of treatment; and (4) whether the
        alleged symptoms are consistent with the medical evidence.

        Lingenfelter, 504 F.3d at 1040. “If the ALJ’s credibility finding is supported by

substantial evidence in the record,” this Court “may not engage in second-guessing,” Thomas v.

Barnhart, 278 F.3d 947, 959 (9th Cir. 2002) (citation omitted), and “must uphold the ALJ’s

decision where the evidence is susceptible to more than one rational interpretation,” Andrews v.

Shalala, 53 F.3d 1035, 1039–40 (9th Cir. 1995) (citation omitted).

        Here, the ALJ found that Plaintiff’s “medically determinable impairments could

reasonably by expected to cause some of the alleged symptoms,” but that her “statements

concerning the intensity, persistence, and limiting effects of these symptoms are not entirely

consistent with the medical evidence and other evidence in the record.” Tr. 28. The ALJ focused

on Plaintiff’s work activity, daily activities, chronic heart failure, COPD, hypertension, diabetes,

obesity, and mental health. Tr. 28–31. Each are addressed in turn below.

        First, the ALJ addressed Plaintiff’s work and daily activities. Tr. 28. An ALJ may rely on

daily activities to form the basis of an adverse credibility determination if those activities

contradict a plaintiff’s testimony or involve the performance of physical functions that are

transferable to a work setting. Orn v. Astrue, 495 F.3d 625, 639 (9th Cir. 2007). Here, the ALJ

found that Plaintiff’s alleged onset date is September 22, 2012, but that she had engaged in work



8 – OPINION AND ORDER
activity through February 2014. Tr. 28; see tr. 44–47, 210, 219. The ALJ acknowledged that

Plaintiff’s work activity does not amount to disqualifying substantial gainful activity, but

explained that Plaintiff’s daily activities, including employment activity, are more significant

than reported. Tr. 28.

         For instance, the Plaintiff testified that she quit work in 2013 because she wanted to

provide childcare for her nieces and nephews.2 Tr. 28; see tr. 44. In another area of her

testimony, Plaintiff admitted her medical conditions did not currently prevent her from

performing her past work as a caregiver. Rather, she was unable to perform that work on a full-

time basis due to a lack of available work and a lack of transportation to and from work.” Tr.

28.When asked specifically if there were any medical reasons for her inability to work as a

caregiver, Plaintiff said she could not work on a full-time basis and, after further questioning,

discussed the fracture in her left foot and lack of cartilage in her right knee. Tr. 55. Plaintiff

testified that she could perform light exertional work if it primarily involved sitting. Tr. 28; see

tr. 50–51. Indeed, when asked if she would be able to work at a job where she could sit most of

the time and did not have to lift more than twenty pounds, Plaintiff responded, “I would think

so.” Tr. 50–51. There is substantial evidence in the record to support the ALJ’s finding that

Plaintiff appears to have quit her work as a caregiver for several reasons unrelated to her alleged

disability.

         The ALJ next discussed Plaintiff’s history of chronic heart failure and COPD. Tr. 28. The

ALJ is correct that Plaintiff reported to the emergency room with allegations of chest pain on


2
  The ALJ slightly misstated this fact. As previously stated in this Opinion, Plaintiff testified that she could not make
it to work because she was trying to help her niece by taking care of her niece’s sons while she and her husband
were in court. Tr. 44. Therefore, Plaintiff was providing childcare for her great nephews. Regardless, the ALJ’s
reasoning still applies.

9 – OPINION AND ORDER
four occasions, but examination and testing showed no significant abnormalities. Tr. 28–29; see

tr. 427–31, 424–25, 513–14, 571–71. The ALJ is also correct that Plaintiff’s treating provider

said she was doing well with respect to her chronic heart failure as of February 1, 2016. Tr. 29;

see 672.

       Regarding Plaintiff’s COPD, the ALJ correctly stated that Plaintiff continued to smoke

despite being told to quit. Tr. 29; see tr. 56, 318, 326, 364, 395, 513, 551, 587, 672. In addition,

Plaintiff said she rarely needed to use her COPD medication, tr. 29; see tr. 606 (reporting on

November 7, 2014 that she had been taking her COPD medication “once [in] a while,” and

reported no awakening during the night), and cited only hip and knee pain as the reason she

could not to do much physical work, tr. 29; see 655. However, the ALJ failed to mention

Plaintiff’s testimony that she cut her smoking by “about half,” see tr. 56, or that when she cited

only hip and knee pain on October 21, 2015 she was speaking to a counselor, not testifying or

seeking medical advice, see 655. Even when considering these additional facts, however, the

ALJ provided sufficient reasons supported by substantial evidence to conclude that Plaintiff’s

allegations of her COPD symptoms are not consistent with the medical evidence of record.

       The ALJ then found that Plaintiff’s hypertension and diabetes were largely uncontrolled

due to her failure to take medication. Tr. 29; see tr. 288, 291, 321. The ALJ acknowledged that

Plaintiff’s failure to take medication does not suggest that her alleged medical conditions and

symptoms are nonexistent. Tr. 30. However, the ALJ posited that it does suggest that Plaintiff

has not accurately reported the intensity, persistency, and severity of her symptoms. Id. “[The

Ninth Circuit has] long held that, in assessing a claimant’s credibility, the ALJ may properly rely

on unexplained or inadequately explained failure to seek treatment or to follow a prescribed



10 – OPINION AND ORDER
course of treatment.” Molina, 674 F.3d at 1113 (quoting Tommasetti v. Astrue, 533 F.3d 1035,

1039 (9th Cir.)) (internal quotation marks omitted).

         Here, Plaintiff points to no legitimate reason for failing to follow a prescribed course of

treatment. Plaintiff claimed that she did not take her medication for many reasons, including lack

of funds, tr. 288, a belief that it could not be combined with her inhaler, tr. 291, blurred vision, tr.

587, and, at other times, for no reason at all, tr. 283, 400. On November 27, 2013, Dr. Greg

Schandelmeier, M.D., wrote that Plaintiff was noncompliant with labs and most of her

medications, and that she made no effort to work with pharmaceutical patient assistance

programs to obtain medications. Tr. 321. This demonstrates that Plaintiff was generally

noncompliant and made no effort to seek financial assistance.

         Furthermore, as the ALJ pointed out, Plaintiff was able to pay for cigarettes during that

time. Tr. 29; see tr. 56, 318, 326, 364, 395, 513, 551, 587, 672. Plaintiff’s eye examinations also

did not confirm her blurred vision complaint, and her ophthalmologist said she had no eye-

related complications. Tr. 584–85. Therefore, the ALJ provided a legitimate and specific reason

supported by substantial evidence for finding the Plaintiff was not fully credible.

         The ALJ also discussed Plaintiff’s obesity, concluding that Plaintiff’s activities of daily

living undermined her assertions regarding her symptoms. Tr. 30. The ALJ found that Plaintiff

was able to care for her young grandchildren, id.; see tr. 234 (stating that she played with her

granddaughters, watched them for a few hours at a time, and cooked for them),3 and



3
 The ALJ also cited to parts of the record where Plaintiff referred to her ex-boyfriend’s grandchildren, with whom
she lived previously and helped care for after her alleged onset date. See tr. 457 (reporting on December 5, 2012 that
she lived with her boyfriend and his four-year-old grandson, whom she helped raise), tr. 653 (reporting on
November 4, 2015 that she missed “the children,” one of whom she helped raise), tr. 657 (reporting on October 7,
2015 that she helped raise her ex-boyfriend’s grandchildren for five years prior), and tr. 663 (reporting on August

11 – OPINION AND ORDER
independently managed her household (including preparing meals, performing chores, and

shopping), tr. 30; see tr. 51–52, 234, 663. Plaintiff testified that she provided “very little” care for

her three granddaughters, with whom she was living at the time. Tr. 43. However, Plaintiff has,

by her own accounts, taken care of her grandchildren and her ex-boyfriend’s grandchildren

throughout the relevant period. See tr. 234, 457, 653, 657, 663.

         Plaintiff also played bingo, attended family functions, and swam on a regular basis. Tr.

237. Furthermore, Plaintiff alleged on May 22, 2014 that she could not climb stairs. Tr. 238. Yet

Plaintiff admitted on December 5, 2012— approximately three months after her alleged onset

date—that she walked up and down the stairs to her second story apartment up to three times per

day, albeit stopping midway for a break. Tr. 30; see 447. In addition, State agency medical

consultants determined that Plaintiff could lift and carry twenty pounds occasionally and ten

pounds frequently, stand or walk for about six hours during an eight-hour work day, and could sit

for about six hours in an eight-hour work day. Tr. 72, 81–82, 93, 103. The consultants also

indicated that Plaintiff could occasionally climb ramps, stairs, ladders, ropes, and scaffolds,

occasionally stoop, and was unlimited in her ability to kneel, crouch, and crawl. Tr. 73, 82, 93–

94, 103–04. Substantial evidence exists in the record to support the ALJ’s finding that Plaintiff’s

activities of daily living undermined her obesity-related assertions.

         Lastly, the ALJ addressed Plaintiff’s mental health impairments. Tr. 30–31. Plaintiff

alleged symptoms of depression, loneliness, worthlessness, fluctuating appetite, difficulty

sleeping, low energy, panic attacks, and diminished concentration. Tr. 402, 452, 651, 653, 656,

661, 662. Plaintiff was diagnosed with depression. Tr. 321. After reviewing the evidence, the


18, 2015 that she lived with her ex-boyfriend, his daughter, and her three children, who, she helped care for by
cooking, cleaning, and “acting as a servant” for them).

12 – OPINION AND ORDER
ALJ again determined that Plaintiff’s inconsistent reports suggest that the intensity, persistence,

and severity of her symptoms may not be accurate. Tr. 31.

       For example, Plaintiff testified that she did not notice a difference in her symptoms when

taking anti-depressant medication and that she stopped taking it due to side effects. Tr. 31; see tr.

52. However, Plaintiff’s mental health records showed that she responded well to medication and

counseling. Tr. 330, 595, 597, 600, 601, 603, 609. Plaintiff reported improved mood and

increased activity, tr. 338, 340, 564, and eventually stopped taking her medication because she

was making progress in therapy and did not think she needed it, tr. 663. In August 2015, Plaintiff

said her symptoms returned and she reengaged in therapy. Tr. 662–63. A counseling session

revealed, however, that Plaintiff’s mental status was within normal limits, she reported a “pretty

good” mood, and her symptoms did not appear to have worsened even without medication and

therapy. Tr. 663.

       The ALJ also noted that Plaintiff did not allege mental health impairments in her

disability applications or provide any related evidence. Tr. 31. Still, the ALJ acknowledged the

evidence received at the hearing level and accounted for Plaintiff’s depression by limiting her to

simple and routine tasks. Id. The ALJ gave greater weight to the statements Plaintiff made in

pursuit of medical treatment as opposed to disability benefits and stated that her

contemporaneous reports were consistent with her mental health provider’s observations and the

record as a whole. Id.

       Given the foregoing facts, the ALJ provided clear and convincing reasons supported by

substantial evidence in the record for discounting Plaintiff’s credibility.




13 – OPINION AND ORDER
III. Lay Testimony

       Lastly, Plaintiff argues that the ALJ failed to give valid reasons for rejecting the lay

testimony of Plaintiff’s daughter-in-law, Sasha M. Pl.’s Am. Br. 14, ECF No. 15. Generally,

“Lay testimony as to a claimant’s symptoms is competent evidence that an ALJ must take into

account, unless he or she expressly determines to disregard such testimony and gives reasons

germane to each witness for doing so.” Lewis v. Apfel, 236 F.3d 503, 511 (9th Cir. 2001)

(citation omitted); see also Merrill ex rel. Merrill v. Apfel, 224 F.3d 1083, 1085 (9th Cir. 2000)

(“[A]n ALJ, in determining a claimant’s disability, must give full consideration to the testimony

of friends and family members.” (citation omitted)). The reasons proffered by the ALJ for

rejecting lay testimony must be germane and specific. Bruce v. Astrue, 557 F.3d 1113, 1115 (9th

Cir. 2009) (citing Stout v. Comm’r, Soc. Sec. Admin., 454 F.3d 1050, 1054 (9th Cir. 2006)). In

other words, bias “in the abstract,” such as a familial relationship, is not per se a germane reason

to discredit a lay witness. Dale v. Colvin, 823 F.3d 941, 944–45 (9th Cir. 2016) (citing Valentine

v. Comm’r Soc. Sec. Admin., 574 F.3d 685, 694 (9th Cir. 2009)). An ALJ’s failure to articulate

such a germane reason is nonetheless harmless if that “testimony does not describe any

limitations not already described by the claimant, and the ALJ's well-supported reasons for

rejecting the claimant's testimony apply equally well to the lay witness testimony.” Molina, 674

F.3d at 1117.

       Here, Sasha M. stated that she had known Plaintiff for ten years and spent every day with

her. Tr. 241. Sasha M. stated that Plaintiff couldn’t walk, stand, or kneel for long periods of time,

had a hard time catching her breath, and could not walk up many stairs. Id. She attributed

Plaintiff’s limitations to her heart, COPD, arthritis, and learning disability. Id. Sasha M.



14 – OPINION AND ORDER
described Plaintiff’s daily activities, said she could not watch her grandchildren, or at least

needed help doing so, and explained that her COPD and sleep apnea affected her breathing. Tr.

242–45. Sasha M. further stated that Plaintiff had to sit to dress, brush her hair, and shave, and

that she did these tasks very slowly. Tr. 242. Sasha M. also stated that Plaintiff had to sit while

she prepared meals, and that she cleaned and did laundry slowly as well. Tr. 243.

         The ALJ concluded that Sasha M.’s third-party function report was generally consistent

with Plaintiff’s reports of her symptoms, limitations, and activities of daily living. Tr. 27.

However, the ALJ reasoned that Sasha M. was sympathetic to Plaintiff and had a natural

tendency to agree with her reported limitations due to their relationship. Tr. 27–28. The ALJ also

stated that even if she accepted Sasha M.’s testimony, it is not indicative of an inability to sustain

work activity. Tr. 28.

         Sasha M.’s relation to and affection for Plaintiff is not a germane reason to discredit

Sasha M.’s testimony in and of itself. See Dale, 823 F.3d at 944–45 (citation omitted). However,

the ALJ is correct that Sasha M.’s statements, even if taken as true, would not demonstrate that

Plaintiff is unable to work. As previously stated, the ALJ already accounted for Plaintiff’s

chronic heart failure, COPD, obesity, diabetes, and hypertension and therefore limited her

activities. See tr. 30; see also tr. 59. Furthermore, Defendant is correct that Sasha M.’s statements

do not describe any limitations that Plaintiff had not already alleged, see Def.’s Br. 8, ECF No.

14,4 and the ALJ’s reasons for rejecting Plaintiff’s testimony “apply equally well to the lay

witness testimony.” See Molina, 674 F.3d at 1117.


4
  Although the ALJ neglected to point it out, Defendant is also correct that Sasha M. defaulted to first-person
multiple times throughout her report. See Def.’s Br. 7–8, ECF No. 14. Sasha M. stated that Plaintiff kept score for
friends’ softball games “when I can,” tr. 245 (emphasis added), “I can only lift twenty pounds,” “squatting hurts my
knees,” “standing for long periods hurt[s] my knees,” “I can’t catch my breath,” and “my memory,” and “I forget

15 – OPINION AND ORDER
         The ALJ’s error, if any, in rejecting Sasha M.’s testimony is harmless.

                                                CONCLUSION

         For these reasons, the Commissioner’s final decision is AFFIRMED.


IT IS SO ORDERED.




         DATED this 20th day of November, 2018.




                                                      s/ Michael J. McShane
                                                      Michael J. McShane
                                                      United States District Judge




things,” tr. 246 (emphasis added). Therefore, even if the ALJ did not err in discounting Sasha M.’s testimony due to
her relationship with Plaintiff, her report would likely be viewed as non-credible.


16 – OPINION AND ORDER
